                             United States District Court
                                       for the
                             Southern District of Florida

Ricardo Garcia, Plaintiff,       )
                                 )
v.                               )
                                 ) Civil Action No. 18-20509-Civ-Scola
Scottsdale Insurance Company,    )
Defendant.                       )
         Omnibus Order on Motions to Exclude Expert Testimony
      Plaintiff Ricardo Garcia seeks to recover from his insurer, Scottsdale
Insurance Company, for damages caused by a leaking water supply line in his
kitchen. (Def.’s Mot. to Exclude, ECF No. 42, 1; Pl.’s Resp., ECF No. 46, 1–2.)
The only count remaining in Garcia’s amended complaint alleges Scottsdale
breached the parties’ contract by failing to fully cover and pay for damage
Garcia says is covered under his insurance policy. (Am. Compl., ECF No. 14.)
Garcia and Scottsdale have both asked the Court to exclude the testimony of
each other’s expert witnesses: Scottsdale urges the Court to exclude Garcia’s
inspector Edgard Alex De Olazabal (Def.’s Mot. to Exclude, ECF No. 42); and
Garcia seeks to exclude Scottsdale’s property damage expert, Art Newman (Pl.’s
Mot. to Exclude, ECF No. 40). After review, and for the following reasons, the
Court denies in part and grants in part Garcia’s motion to exclude (ECF No.
40) and grants Scottsdale’s motion to exclude (ECF No. 42).
   1. Legal Standard
      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if:
      (a)   the expert’s scientific, technical, or other specialized
            knowledge will help the trier of fact to understand the
            evidence or to determine a fact in issue;
      (b)   the testimony is based on sufficient facts or data;
      (c)   the testimony is the product of reliable principles and
            methods; and
      (d)   the expert has reliably applied the principles and methods to
            the facts of the case.
Fed. R. Evid. 702. The threshold question in determining the admissibility of
an expert’s testimony is whether the testimony helps the fact finder resolve an
ultimate issue in the case.1 See Fed. R. Evid. 702 Advisory Committee’s Note;
accord Fed. R. Evid. 704 Advisory Committee’s Note. While an opinion is not
objectionable just because it embraces an ultimate issue, testimony that offers
nothing more than what lawyers for the parties can argue in closing arguments
is not helpful. Fed. R. Evid. 704(a); United States v. Frazier, 387 F.3d 1244,
1262-63 (11th Cir. 2004). “If the witness is relying solely or primarily on
experience, then the witness must explain how that experience leads to the
conclusion reached, why that experience is a sufficient basis for the opinion,
and how that experience is reliably applied to the facts.” Fed. R. Evid. 702
Advisory Committee’s Note.
       It is not the role of the trial court to make conclusions about the
persuasiveness of the expert’s opinions, rather, “vigorous cross-examination,
presentation of contrary evidence, and careful instruction on the burden of
proof are the traditional and appropriate means of attacking shaky but
admissible evidence.” Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193
(11th Cir. 2011) (quotations and citations omitted). “[I]n most cases, objections
to the inadequacies of a study are more appropriately considered an objection
going to the weight of the evidence rather than its admissibility.” Id. (quotations
and citations omitted).
       Even if proposed expert testimony is admissible under Rule 702, the
evidence may nonetheless still be excluded if it is irrelevant or if “its probative
value is substantially outweighed by a danger of . . . unfair prejudice,
confusing the issues, [or] misleading the jury.” Fed. R. Evid. 403; accord Allison
v. McGhan Med. Corp., 184 F.3d 1300, 1309–10 (11th Cir. 1999). Because
“expert testimony may be assigned talismanic significance in the eyes of lay
jurors, . . . courts must take care to weigh the value of such evidence against
its potential to mislead or confuse.” Frazier, 387 F.3d at 1263.

    2. The Court mostly denies Garcia’s motion to strike or preclude
       Scottsdale expert Art Newman’s testimony
       Scottsdale has identified Art Newman as its expert, intending to rely on
him to opine on the limited issue of whether there is currently any remaining
water damage within Garcia’s house. (Def.’s Resp., ECF No. 48, 3.) Garcia
submits Newman should be stricken as an expert, entirely, because he “relied
on Defendant’s counsel’s inaccurate information in formulating his opinion.”
(Pl.’s Mot. at 5.) Garcia also vaguely asserts Newman’s testimony should be
excluded because Newman is “merely serving as a conduit for the opinion of

1  An “ultimate issue” is “[a] not-yet-decided point that is sufficient either in itself or in
connection with other points to resolve the entire case.” Black’s Law Dictionary 908 (9th ed.
2009).
another.” (Id. at 6.) Alternatively, Garcia asks the Court to preclude Newman
“from testifying that (1) no additional work needs to be completed and that (2)
Defendant’s estimate reflects the amount needed to restore the property back
to its pre-loss condition.” (Id. at 6.)
       To the extent Garcia complains about the information upon which
Newman bases his opinion, these particular alleged weaknesses go only to the
weight of Newman’s opinions and not their admissibility. Daubert v. Merrell
Dow Pharm., Inc., 509 U.S. 579, 596 (1993); Fed. R. Evid. 703 (“An expert may
base an opinion on facts or data in the case that the expert has been made
aware of or personally observed.”) (emphasis added); Viterbo v. Dow Chem.
Co., 826 F.2d 420, 422 (5th Cir. 1987) (“Questions relating to the bases and
sources of an expert’s opinion affect the weight to be assigned that opinion
rather than its admissibility and should be left for the jury's consideration.”).
       Garcia’s claims—that Newman is merely a conduit and that he should be
precluded from testifying as to certain opinions—are vague and
unsubstantiated. Notably, Garcia does not suggest Newman should be
excluded based on his qualifications, methodologies, or whether his testimony
will assist the trier of fact. Instead, his quarrel, at bottom, is focused really on
his disagreement with Newman’s conclusions. This is an insufficient basis
upon which to exclude his expert testimony. On the other hand, the Court
notes that Garcia asks the Court to preclude Newman from testifying that
Scottsdale’s estimate reflects the amount needed to restore Garcia’s property
back to its pre-loss condition. While this may be a deduction one might make
from Newman’s opinions, combined with other evidence, this contention itself
is not actually disclosed as part of Newman’s report. Therefore, it is not
something he would be permitted to testify about anyway. See Singletary v.
Stops, Inc., 609-CV-1763-ORL-19KR, 2010 WL 3517039, at *10 (M.D. Fla.
Sept. 7, 2010) (“A primary purpose of the expert report disclosure rule is to
narrow the issues for trial by limiting expert testimony to the matters disclosed
in the expert report.”) Without more, the Court finds no support for Garcia’s
vague and unsubstantiated claims that Newman is acting as a mere conduit for
Scottsdale and that he should not be permitted to testify as to the opinions in
his report. The Court thus largely denies Garcia’s motion to strike (ECF No.
40), granting it part to the very limited extent as provided above.
   3. The Court grants Scottsdale’s motion to exclude the testimony of
      Garcia’s expert witness, Exgard Alex de Olazabal.
       Garcia retained Exgard Alex de Olazabal as an expert to opine on the
extent of Garcia’s damages and whether Scottsdale sufficiently indemnified him
for his losses. (Pl.’s Resp. ¶ 7, ECF No. 46, 2.) In seeking to exclude Olazabal,
Scottsdale does not take issue with his qualifications or methodologies.
Instead, Scottsdale argues Olazabal’s testimony is irrelevant, conclusory, and
unsubstantiated.
       Olazabal’s purported expert opinion is long on generalities and short on
specifics. Despite these defects, Garcia insists “Olazabal’s expert testimony will
specifically assist a jury in determining whether Defendant sufficiently paid
Plaintiff for his damages.” (Pl.’s Resp. at 9.) But the entirety of Olazabal’s
proffered opinions, as presented in his report, are as follows:
      The scope of repairs that were included in the Scottdale estimate
      under[]estimates several items and pricing differentials that must
      be considered when repairing a property after a loss. While the
      Scottsdale estimate accounts for general items considered when
      replacing a kitchen, it does not take into account simple items that
      are glaringly obvious to anyone who has replaced a kitchen. Items
      such as the damaged material being considered, plumbing and
      electrical items that are clearly necessary for repairing a property
      to pre-loss condition. The carrier should also include allowances
      for permits that must be pulled prior to any work commencing.
      This would be the first step to starting a repair any residence.

      In addition to the kitchen cabinets and walls that were affected,
      several items located in adjacent rooms must be considered. There
      are several adjoining rooms that must be considered to bring a
      property to pre[]-loss condition. Once repairs are started in one
      area, simple items must be accounted for in order for the property
      to be restored. It is clear by the estimate prepared by the insurance
      carrier and by our site inspection that many of these items were
      not considered by the insurance carrier. Many of these items
      consist of, on-site storage of personal property during repairs, as
      well as the continuous nature and open line of sight between
      different areas of the home that would make a repair in one area
      affect another even if not directly damaged from the initial loss.

      Other items that were not considered by the insurance carrier that
      are necessary in any repair of a home include cleaning of the home
      after the repairs have been made and supervision of the workers
      that are performing the repair. It is common practice to have on-
      site supervision to ensure that repairs are completed properly and
      in compliance with local and State building code as well as OSHA
      guidelines for worker safety.
(Olazabal Expert Rep., ECF No. 42-2, 2.) Olazabal then concludes his report:
      We have completed our assignment as requested and inspected the
      home. It is my opinion that Scottdale Insurance Company did not
      consider many items that they should have known would be
      necessary to fully effectuate property repairs. Based on my
      experience in insurance industry for over 13 years and my
      experience as a licensed general contractor in the field, along with
      my expert knowledge of the Xactimate program that is used to
      produce the Scottsdale estimate, the insurance company
      underestimated this plumbing loss in the kitchen. This
      underpayment would not allow the homeowner to put their home
      back to its pre-loss condition.
(Id.) The majority of Olazabal’s opinion is so “imprecise and unspecific” or “not
adequately explained,” that it should be excluded. Cook ex rel. Estate of Tessier
v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1111 (11th Cir. 2005) (quoting
Frazier, 387 F.3d at 1266 for the proposition that it is not an abuse of
discretion for a district court to “conclude[] that an ‘imprecise and
unspecific’ expert opinion would not assist the jury, and observing that
the expert’s ‘imprecise opinion easily could serve to confuse the jury, and might
well [mislead] it’”). And while certain aspects of Olazabal’s opinion are less
vague, they still fall far short of “specifically assist[ing] a jury in determining
whether Defendant sufficiently paid Plaintiff for his damages” as Garcia claims
they do. (Pl.’s Resp. at 9.) For example, Olazabal explicitly points to Scottsdale’s
failure to include the cost of the following in its estimate: (1) obtaining permits
(2) “on-site storage of personal property during repairs”; (3) “cleaning of the
home after the repairs have been made”; and (4) “supervision of the workers
that are performing the repair.” (Olazabal Rep. at 2.) However, Olazabal fails to
specify what the actual costs of these items would be and whether they would
have been, in any event, covered by the amounts offered by Scottsdale. Indeed,
during his deposition, Olazabal refused to provide even a ballpark figure
regarding how much more he believes Scottsdale owes Garcia:
      Attorney: And how much more is [Garcia] owed?
      Olazabal: I’d have to put together an estimate to tell you.
      Q: So you’re not prepared to answer that question today?
      A: Your question being?
      Q: As to how much additional money is owed or that you believe
      Scottsdale needs to tender in order to—
      A: The exact amount, no.
      Q: Do you have a ballpark?
      A: I have not prepared an estimate, but it would be more than
      what was estimated.
      Q: How much more?
      A: A lot more.
      Q: How much is a lot more?
      A: I’d have to put together an estimate to tell you.
(Def.’s Mot. at 6 (quoting Olazabal Dep. Tr. at 25:11–26:10).) Garcia has failed
to explain how Olazabal’s expert testimony, devoid of any reference to specific
dollar figures, will assist the jury in determining whether Scottsdale has
sufficiently paid Garcia for his damages. Notably, his report thoroughly defeats
the purpose of Rule 26(a)(2) which was implemented, in part, to provide
“opposing parties [with] a reasonable opportunity to prepare for effective cross
examination and perhaps arrange for expert testimony from other witnesses.”
Fed. R. Civ. P. 26 advisory committee’s note (1993). Indeed, the report required
under this rule is intended to prompt experts “to set forth the substance of the
direct examination.” Id. To the extent Plaintiff’s counsel anticipated Olazabal
would testify as to specific dollar amounts that Olazabal believes Scottsdale
owes Garcia, Olazabal’s report utterly fails. Further, his report does not provide
any link between his conclusions and the evidence that he claims to have
reviewed. Without more, the Court is not convinced that Olazabal’s proffered
testimony, as presented in his report, is relevant. The Court thus grants
Scottsdale’s motion to exclude Olazabal’s proffered expert testimony (ECF No.
42).
   4. Conclusion
      As set forth above, the Court largely denies Garcia’s motion to exclude,
granting it only in part on the narrow grounds described above (ECF No. 40)
and grants Scottsdale’s motion to exclude (ECF No. 42).
      Done and ordered at Miami, Florida, on March 22, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
